Citation Nr: 1708760	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  15-39 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to recognition as the Veteran's surviving child for the purposes of establishing eligibility for dependency and indemnity compensation (DIC) benefits, death pension benefits, and accrued benefits.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 26, 1945 to June 30, 1945 with the United States Merchant Marines.  He passed away in 1975; the Appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 letter of determination by a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied the Appellant eligibility for DIC benefits, death pension benefits, and accrued benefits, on the basis that she was not a proper claimant.  She timely appealed that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On November 2015, the Appellant filed a substantive appeal with regards to the determination letter that denied eligibility for DIC benefits, death pension benefits, and accrued benefits.  The Appellant was scheduled to testify before a Veterans Law Judge at the Board's offices in Washington, D.C., on February 6, 2017.  However, on February 3, 2017, the Appellant requested that she be rescheduled for a videoconference hearing, rather than a hearing in Washington, D.C., at a different date due to an illness.  Therefore, the Appellant must be scheduled for a hearing by videoconference.  Because videoconference hearings before the Board are scheduled by the RO rather than the Board, a remand is required.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a videoconference hearing at the RO before a Veterans Law Judge.  Notify the Appellant of the date, time, and location of the hearing.  Then, after the hearing has been conducted, returned the claims file to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




